EXHIBIT 10.8


AMENDMENT NO. 2
TO THE
GREIF, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
The Greif, Inc. Amended and Restated Long-Term Incentive Plan (the “Plan”) is
hereby amended pursuant to the following provisions:
1. Definitions: For the purposes of the Plan and this amendment, all capitalized
terms used in this amendment which are not otherwise defined herein shall have
the respective meanings given such terms in the Plan.
2. Amendments:
(a) The references in Article 1, Section 1.1 and Article 9 of the Plan to
“October 31, 2015” are hereby amended to “October 31, 2025.”
(b) Article 4, Section 4.4 of the Plan is hereby amended by deleting the second
paragraph in its entirety and inserting the following in lieu thereof:
“The Target Incentive Award for each Participant will be a percentage of that
Participant’s average base salary (exclusive of any bonus and other benefits)
(the “Base Salary”) during the Performance Period. In addition, in no event
shall the Final Award paid to any Employee under the Plan for any Performance
Period exceed $12,000,000; for purpose of clarification, the change in share
value of any Restricted Shares issued as part of a Final Award from the award
value determined in accordance with Section 5.1(a) shall not be considered for
purposes of applying this cap.”
(c) Article 6, Section 6.1 of the Plan is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:


“6.1. Termination of Employment Due to Death, Disability, or Retirement. In the
event a Participant’s employment is terminated by reason of death, Disability,
or “retirement” (as determined by the Committee), the Final Award determined in
accordance with Section 4.4 herein shall be reduced on a prorated basis to
reflect participation prior to termination. The reduced award shall be
determined by multiplying said Final Award by a fraction, the numerator of which
is the number of days of employment in the Performance Period through the date
of employment termination, and the denominator of which is the number of days in
the Performance Period. In the case of a Participant’s Disability, the
employment termination shall be deemed to have occurred on the date that the
Committee determines the definition of Disability to have been satisfied. The
Final Award thus determined shall be paid as soon as practicable and reasonable
following the end of the applicable Performance Periods, but in no event shall
such amount be paid sooner than 75 days after the end of each applicable
Performance Period nor later than the 15th day of the third month after the end
of the taxable year of the Participant in which the Final Award for that
Performance Period was earned.


3. Effective Date; Construction: The effective date of this amendment is
February 27, 2018 and this amendment shall be deemed to be part of the Plan as
of such date. In the event of any inconsistencies between the provisions of the
Plan and this amendment, the provisions of this amendment shall control. Except
as modified by this amendment, the Plan shall continue in full force and effect
without change.







